As soon as Nielsen indorsed and delivered the cashier's check issued to him, he made it a negotiable instrument in the hands of Amy, operator of the roulette wheel. *Page 348 
Under Act No. 64 of 1904, §§ 3 and 4, Amy was a holder of it in bad faith, and I think Nielsen's timely disclosure and protest to the defendant bank protected Nielsen's rights against Amy.
Under the Civil Code, arts. 1893 and 1895, Amy obtained it and held it without consideration.
I agree with plaintiff that, under Act No. 12 of 1870, the operator of the wheel was a gambler, but that the act does not make the plaintiff, Nielsen, a violator of the law; therefore Nielsen has a right and a cause of action to recover of the bank under the circumstances the amount of the check.
I think he could have recovered it against Amy, and his right is the same under the averments of the petition against the bank.
I think the judgment appealed from should be reversed, and the case remanded.